Citation Nr: 1342745	
Decision Date: 12/24/13    Archive Date: 12/31/13

DOCKET NO.  08-16 563A	)	DATE
	)
	)
On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to service connection for a bilateral foot disorder.

2.  Entitlement to service connection for a right knee disorder, to include as secondary to the bilateral foot disorder.

3.  Entitlement to service connection for a right Achilles tendon and ankle disorder, to include as secondary to the bilateral foot disorder.

4. Entitlement to service connection for hypertension.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The Veteran appellant had active military service in the United States Army from October 1979 to October 1982.  He subsequently joined the Alabama Army National Guard in October 1983, and he was a member until April 2005.  

The appellant had numerous unverified periods of active duty for training (ACDUTRA) and inactive duty for training (INACDUTRA) while with the National Guard.  The appellant also had a period of active duty special work (ADSW) from May 5, 1997 to September 30, 1997; ADSW is a form of ACDUTRA.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from a May 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2012, the Board remanded the case so the appellant could be afforded the opportunity to provide testimony to the Board.  Thereafter, the appellant testified at a January 2013 Board videoconference hearing before the undersigned.  

The record before the Board consists of the appellant's paper claims file and an electronic file known as Virtual VA.  Virtual VA does currently contain evidence that is pertinent to the claims on appeal (the transcript of the January 2013 Board videoconference hearing) that is not already included in the paper claims files.

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

A determination has been made that additional evidentiary development is necessary.  Accordingly, further appellate consideration will be deferred; this case is remanded to the AMC/RO for action as described below.

Service connection may be granted for disability or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). 

Active military service includes active duty, any period of active duty for training during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty.  38 U.S.C.A. § 101(21), (24); 38 C.F.R. § 3.6(a), (c), (d).  ACDUTRA includes full-time duty in the Armed Forces performed by National Guard members for training purposes under 32 U.S.C.A §§ 316, 502, 503, 504, or 505.  38 U.S.C.A. § 101(22); 38 C.F.R. § 3.6(c)(3).  Presumptive periods for service connection do not apply to ACDUTRA or INACDUTRA.  Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).  Thus, service connection may be granted for disability resulting from disease or injury incurred or aggravated while performing active duty or ACDUTRA, or from an injury incurred or aggravated while performing INACDUTRA, but the appellant is not entitled to the application of the presumption of soundness or the presumption of aggravation except for his active duty.  38 U.S.C.A. §§ 101(24), 106, 1110.

The appellant alleges that he incurred problems with his feet and right lower extremity while on active duty from July 1991 to October 1991.  The evidence of record does not contain verification of the nature of the duty the appellant performed during that time.  In addition, the evidence of record does not contain any listing of the appellant's periods of ACDUTRA or INACDUTRA during his National Guard career from 1983 to 2005.  On remand, such verification should be obtained. 

The appellant contends that the onset of his bilateral foot disorder (claimed as flat feet) was in 1979, when he was on active duty.  He also contends that he was on National Guard duty when he was found to have hypertension and when his problems with his feet worsened.  He further contends that said foot disorder is an underlying cause of his current right knee and ankle/Achilles tendon problems.

Review of the appellant's service medical records reveals that he was underwent a service entrance examination in February 1979; his blood pressure was recorded as 140/80 at that time.  The appellant was treated for right Achilles tendonitis in November 1979.  The appellant underwent an entrance examination for the National Guard in March 1984; he declared that he was not taking any medications.  His blood pressure was recorded as 150/80.  A June 1986 clinic note indicates that the appellant was seeking a refill of his blood pressure medication.  The report of a medical examination conducted in February 1989 indicates that the appellant had a history of hypertension that was currently being treated with diet only.  In January 1997, the appellant underwent a five-day blood pressure check and he subsequently was placed on medication.

Review of the private medical evidence of record indicates that the appellant was initially seen by a podiatrist in October 1991.  The podiatrist found the appellant to have a low arch off weight bearing with total collapse on full weight bearing.  A gait analysis revealed a pronated abducted gait and a biomechanical evaluation revealed three degrees of rear foot varus plus four degrees of forefoot varus bilaterally.  In January 1995, the podiatrist diagnosed Achilles tendonitis with symptomatic bony spurring of the right ankle.  A March 2000 note by an orthopedist indicates that the appellant sought treatment for right knee pain that he indicated had been present for "many many" months; there was no definitive history of trauma.  A May 2009 radiology report indicates that the appellant had small patellofemoral spurs in his right knee; the impression was mild tricompartment degeneration.

The appellant testified at his January 2013 Board videoconference hearing that he was in receipt of Social Security Administration disability benefits.  The associated medical records have not been associated with the evidence of record.  In addition, it appears that the appellant has been in receipt of VA medical treatment, but no VA clinical records are included in the evidence of record.

VA is, therefore, on notice of records that may be probative to the claim.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  VA also has a responsibility to obtain records generated by Federal government entities that may have an impact on the adjudication of a claim.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  On remand, all outstanding VA and private treatment records should be obtained and associated with the claims file.

When VA has actual notice that a claimant is receiving disability benefits from the Social Security Administration, the duty to assist requires VA to obtain a copy of the decision and the supporting medical records upon which the award was based.  Murincsak v. Derwinski, 2 Vet. App. 363, 372-73 (1992).  VA needs to make as many requests as are necessary to obtain relevant records from a Federal department or agency, to include the Social Security Administration.  38 C.F.R. § 3.159(c)(2).  As long as a reasonable possibility exists that any such Social Security Administration records are relevant to a Veteran's claim, VA is required to assist said Veteran in obtaining the identified records.  See Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 2010).  For the purpose of 38 U.S.C.A. § 5103A, relevant records are defined as those records that relate to the injury for which the claimant is seeking benefits and have a reasonable possibility of helping to substantiate the Veteran's claim.  Id. at 1321.  

It is well established that, while someone who is a layperson is not considered capable of opining on matters requiring medical knowledge, they are permitted to provide observations.  See Moray v. Brown, 5 Vet. App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Medical evidence is generally required to establish a medical diagnosis or to address questions of medical causation; lay assertions of medical status do not constitute competent medical evidence for these purposes.  Espiritu v. Derwinski, supa.  However, lay statements may serve to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  38 U.S.C.A. § 1153(a); 38 C.F.R. § 3.303(a); Jandreau v. Nicholson, 492 F.3d 1372 (Fed Cir. 2007); see Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006) (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  In this case, for example, the appellant is competent to describe his foot symptoms, as well as the symptoms relating to his right knee and ankle problems.  In addition, he is competent to report about his history of blood pressure medications.

The appellant was never afforded any VA medical examination of his feet, right knee or ankle nor was any medical opinion regarding his hypertension obtained.  In determining whether the duty to assist requires that a VA medical examination be provided or medical opinion obtained with respect to a veteran's claim for benefits, there are four factors for consideration.  These four factors are:  (1) whether there is competent evidence of a current disability or persistent or recurrent symptoms of a disability; (2) whether there is evidence establishing that an event, injury, or disease occurred in service, or evidence establishing certain diseases manifesting during an applicable presumption period; (3) whether there is an indication that the disability or symptoms may be associated with the veteran's service or with another service-connected disability; and (4) whether there otherwise is sufficient competent medical evidence of record to make a decision on the claim.  38 U.S.C. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  

With respect to the third factor above, the United States Court of Appeals for Veterans Claims (the Court) has stated that this element establishes a low threshold and requires only that the evidence "indicates" that there "may" be a nexus between the current disability or symptoms and the veteran's service.  The types of evidence that "indicate" that a current disability "may be associated" with military service include, but are not limited to, medical evidence that suggests a nexus but is too equivocal or lacking in specificity to support a decision on the merits, or credible evidence of continuity of symptomatology such as pain or other symptoms capable of lay observation.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

In this case, there is lay evidence of record to indicate that the appellant displayed symptoms related to the claimed conditions while he was on active duty or ACDUTRA that have continued to the present.  The appellant has presented written statements and testimony to that effect.  In addition, there is in-service medical evidence showing treatment for right Achilles tendonitis and a diagnosis of hypertension while the appellant was on ADSW.  In light of this, the Board finds that the duty to assist in this case requires that VA medical opinions should be obtained on remand.

Therefore to ensure that VA has met its duty to assist in developing the facts pertinent to the claims on appeal and to afford the appellant full procedural due process, the case is REMANDED for the following:

1.  Ensure that all notification and development action required by 38 U.S.C.A. §§ 5102, 5103, and 5103A and the implementing regulations found at 38 C.F.R. § 3.159 is completed.

2.  Verify the dates of the appellant's active duty, active duty for training, and inactive duty training from 1983 to 2005.  All attempts to verify this service must be documented in the record.  If, after making reasonable efforts to verify the Veteran's National Guard military service, the AMC/RO is unable to verify, the AMC/RO must notify the Veteran and (a) identify the dates of military service they cannot verify; (b) briefly explain the efforts that the AMC/RO made to verify his service; (c) describe any further action to be taken by the AMC/RO with respect to the claims; and (d) that he is ultimately responsible for providing the evidence.  The Veteran must then be given an opportunity to respond. 

3.  Contact the appellant and obtain the names and addresses of all medical care providers (private, VA, or other government) who have treated him for any claimed condition since 1982.  After securing the necessary release(s), obtain all outstanding records.  In particular, all VA treatment records must be obtained.

4.  Contact the Social Security Administration to obtain all the medical records associated with the appellant's initial application for benefits, as well as any Social Security Administration Administrative Law Judge decision along with the associated List of Exhibits, as well as copies of all of the medical records upon which any decision concerning the appellant's entitlement to disability benefits was based.  Associate those records with the claims file.

5.  To the extent there is an unsuccessful attempt to obtain any of these records, the claims file must contain documentation of attempts made.  The appellant and his representative must also be informed of the negative results and be given the opportunity to secure the records.

6.  After completing any additional notification and/or development action deemed warranted by the record, arrange for a review of the appellant's claims file by an appropriate specialist, such as an internist or a cardiologist, in light of the questions of causation presented on the issue of entitlement to service connection for hypertension.  The claims file, including the VA electronic file, must be made available to the reviewer.  Provide the reviewer with a list of the verified periods of active duty, ACDUTRA and INACDUTRA for the Veteran.  

The physician is to address the history of the nature and extent of the Veteran's hypertension.  The physician is to determine whether the currently shown hypertension is related to any incident of the Veteran's military service, including during active service, ACDUTRA, or INACDUTRA.  If the physician determines that an examination is needed before the requested opinion can be rendered, schedule the Veteran for such an examination.

The physician must consider all blood pressure readings and other pertinent clinical findings in the appellant's service medical records, and comment on the clinical significance of, and treatment for, any atypical findings, to include whether they represented a normal variant.  The physician must identify the Veteran's various risk factors for the development of hypertension.

Based on the findings of the review of the medical evidence of record, as well as the appellant's statements, the physician must render an opinion concerning:

(a)  When was the currently diagnosed hypertension initially manifested?

(b)  Were there any signs or symptoms of hypertension noted in service (October 1979 to October 1982) or within one year of active duty service separation in October 1982 which were the first manifestations of the Veteran's current hypertension?

(c)  Has the Veteran's hypertension been aggravated to any degree by a service-connected disability?  Was the hypertension aggravated to any degree during any verified period of ACDUTRA?

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

A complete rationale for all requested opinions must be provided.  If the physician cannot provide the requested opinion without resorting to speculation, it must be so stated, and the physician must provide the reasons why an opinion would require speculation.  The physician must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the physician must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular physician.

7.  After completing any additional notification and/or development action deemed warranted by the record, schedule the appellant for an examination by an appropriate specialist, such as an orthopedist or a podiatrist.  The claims file, including the VA electronic file, must be made available to the examiner.  Provide the examiner with a list of the verified periods of active duty, ACDUTRA and INACDUTRA for the Veteran.  

The examiner is to determine whether the currently shown bilateral foot pathology, right ankle pathology and/or right knee pathology is related to any incident of the Veteran's military service, including during active service, ACDUTRA, or INACDUTRA.  All appropriate tests and x-rays must be conducted and the examiner must review the results of any testing prior to completion of the report.  An opinion in response to the questions below must be obtained even if the appellant does not report for the examination.

The examiner must consider the evidence of record and the data obtained from the examination (or claims file review alone if the examination is not accomplished) to provide an opinion as to the diagnosis and etiology of any disorder, such as pes planus, pes valgo planus, foot varus, calcaneal spurring, plantar fasciitis, right Achilles' tendonitis and/or right knee degenerative joint disease, found.  The examiner must state whether or not the appellant currently has any such foot or lower extremity pathology and offer an opinion as to whether the onset of any such current disorder is attributable to his military service.

Specifically, the examiner must address the following questions of:

(a)  When was each currently diagnosed foot pathology initially manifested?  When was each currently diagnosed right ankle or Achilles tendon pathology initially manifested?  When was each currently diagnosed right knee pathology initially manifested?  Is any currently diagnosed foot disorder the etiologic or underlying cause of any currently diagnosed bilateral foot, right knee, right ankle and/or right Achilles tendon disorder?

(b)  Were there any signs or symptoms of foot, ankle and/or knee pathology noted in service (October 1979 to October 1982) or within one year of active duty service separation in October 1982 which were the first manifestations of the Veteran's current disorders?

(c)  Has any one of the Veteran's claimed conditions been caused or aggravated to any degree by a service-connected disability?  Was any claimed condition aggravated to any degree during any verified period of ACDUTRA?

Note:  The term "aggravation" in the above context refers to a permanent worsening of the underlying condition, as contrasted to temporary or intermittent flare-ups of symptomatology which resolve with return to the baseline level of disability.

In rendering the requested opinions, the examiner must acknowledge the Veteran's competent reports as to the onset and continuity of symptomatology.  If the examiner rejects the Veteran's reports of symptomatology, he or she must provide a reason for doing so.

A complete rationale for all requested opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

8.  Ensure that all development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action must be implemented.  Specific attention must be directed to the medical reports.  If any report does not include fully detailed descriptions of all pathology or adequate responses to the specific opinions requested, the report(s) must be returned to the provider for corrective action.  See 38 C.F.R. § 4.2.

9.  Thereafter, review the record, including any newly acquired evidence, and re-adjudicate the claims on appeal.  The readjudication must reflect consideration of all the evidence of record and be accomplished with application of all appropriate legal theories, including all theories of service connection (direct, presumptive, aggravation, and secondary).

10.  If any benefit sought on appeal remains denied, the appellant and his representative must be provided a Supplemental Statement of the Case (SSOC) which contains notice of all relevant actions taken on the claims for benefits, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time must be allowed for response.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The appellant is hereby notified that it is the appellant's responsibility to report for any scheduled examination and to cooperate in the development of the case, and that the consequences of failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655.

Thereafter, the case should be returned to the Board, if in order.  The Board intimates no opinion as to the ultimate outcome of this case.  The appellant need take no action until notified.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

